Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE claims 27 and 28, each claim recites the limitation "the radio network node" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This term does not appear in claim 1 and appears to be a mere leftover limitation from when the original claims recited multiple dependency upon claim 13. As such, elimination of this term or reinstating the multiple dependency in adherence with MPEP 608.01(n) would remedy the issue.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
RE claim 27, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program product” and as such is a claim to software. Additionally, the specification at page 16, lines 22-24 explicitly disclose the computer-readable medium that contains said software may be “transitory”.
RE claim 28, the claim does not fall within at least one of the four categories of patent eligible subject matter because, while directed to a computer-readable storage medium, the specification at page 16, lines 22-24 explicitly disclose the computer-readable medium that contains said software may be “transitory”.
Examiner’s suggested remedy for these two claims would be to eliminate claim 27 and amend claim 28 to limit the scope to a “non-transitory medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO 2017/049486, Yang hereafter, all citations based upon EP 3,343,988 as it is the English equivalent of the international application).
RE claims 1 and 14, Yang discloses a method performed by a user equipment, UE, and the UE itself for handling communication in a wireless communications network (Paragraphs 77-78, a terminal device 401), the method comprising and UE configured to: transmit a power headroom report, PHR, of a serving cell to a radio network node wherein the PHR of the serving cell comprises a first indication indicating presence of a first type of power headroom, PH, of a first carrier in the PHR of the serving cell, and wherein the first type is referring to an uplink reference signal, RS, transmission power (Paragraphs 91-94) and wherein the PHR of the serving cell further comprises a second indication indicating presence of a PH of a second type of a second carrier of the serving cell, wherein the second type is referring to a user data transmission power (Paragraphs 91 and 95-100).
RE claims 2 and 15, Yang discloses the method according to claim 1 and the UE according to claim 14 as set forth above. Note that Yang further discloses receiving configuration data indicating whether the UE is enabled to report the type of PH or not (Paragraphs 62-66 and 97-98).
RE claims 3 and 16, Yang discloses the method according to claim 1 and the UE according to claim 14 as set forth above. Note that Yang further discloses wherein the first indication and the second indication are in a preconfigured order in the PHR of the serving cell (Paragraphs 91-94).
RE claims 4 and 17, Yang discloses the method according to claim 1 and the UE according to claim 14 as set forth above. Note that Yang further discloses wherein the first indication and/or the second indication are comprised in a subheader of medium access control, MAC, control element (Paragraphs 97-98).
RE claims 5 and 18, Yang discloses the method according to claim 1 and the UE according to claim 14 as set forth above. Note that Yang further discloses wherein the first carrier is a new radio uplink carrier and the second carrier is a supplementary uplink, SUL, carrier, or vice versa (Paragraph 91).
RE claims 6 and 19, Yang discloses the method according to claim 1 and the UE according to claim 14 as set forth above. Note that Yang further discloses wherein the first type is a type 3 referring to a sounding reference signal, SRS, transmission power and the second type is a type 1 referring to the user data transmission power (Paragraphs 78, 99-100).
RE claims 7 and 20, Yang discloses a method performed by a radio network node, and the radio network node itself, for handling communication in a wireless communications network, the method comprising and network node configured to: transmit a power headroom report, PHR, of a serving cell to a radio network node wherein the PHR of the serving cell comprises a first indication indicating presence of a first type of power headroom, PH, of a first carrier in the PHR of the serving cell, and wherein the first type is referring to an uplink reference signal, RS, transmission power  (Paragraphs 91-94) and wherein the PHR of the serving cell further comprises a second indication indicating presence of a PH of a second type of a second carrier of the serving cell, wherein the second type is referring to a user data transmission power (Paragraphs 91 and 95-100).
RE claims 8 and 21, Yang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses using  the estimated transmission power status in modulation coding scheme, MCS, selection, rank adaption and/or power control at the radio network node of respective carrier (Paragraph 96).
RE claims 9 and 22, Yang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses transmitting configuration data indicating whether the UE is enabled to report the type of PH or not (Paragraphs 62-66 and 97-98).
RE claims 10 and 23, Yang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses wherein the first indication and the second indication are in a preconfigured order in the PHR of the serving cell (Paragraphs 91-94).
RE claims 11 and 24, Yang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses wherein the first indication and/or the second indication are comprised in a subheader of medium access control, MAC, control element (Paragraphs 97-98).
RE claims 12 and 25, Yang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses wherein the first carrier is a new radio uplink carrier and the second carrier is a supplementary uplink, SUL, carrier, or vice versa (Paragraph 91).
RE claims 13 and 26, Yang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses wherein the first type is a type 3 referring to a sounding reference signal, SRS, transmission power and the second type is a type 1 referring to the user data transmission power (Paragraphs 78, 99-100).
RE claim 27, Yang discloses a computer program product comprising instructions, which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1, as performed by the radio network node or the UE, respectively (Paragraphs 57, 91-100, and 193-196).
RE claim 28, Yang discloses a computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1, as performed by the radio network node or the UE, respectively (Paragraphs 57, 91-100, and 193-196).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461